Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Whether one of ordinary skill in the art could devise a way to accomplish the function is not relevant to the issue of whether the inventor has shown possession of the claimed invention. That is, the ability of one skilled in the art to make and use the claimed invention does not satisfy the written description requirement if details of how the inventor performs the function are not disclosed. An absence of details in the disclosure regarding how the inventor accomplishes a claimed function would give rise to a rejection for lack of written description. Merely reproducing a claim limitation in the specification or pointing to an original claim does not satisfy the written description requirement, unless the claim itself conveys enough information to show that the inventor had possession of the claimed invention at the time of filing. Also, for functional limitations, it is not necessarily sufficient to merely repeat the claimed function in the written description or in a flowchart. The steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.
As to claims 1, 9, 10, the claims recite “the estimation unit estimates … such that an observation error … and a matching error … are reduced” in the last stanza. The steps/procedure taken to perform this function are not described by the original disclosure with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. The instant specification mentions that the errors may be estimated (e.g. spec at pages 11-12), but there is not a showing of a particular way in which the estimation is performed such that a result of the observation error and the matching error being reduced is achieved as claimed. Nor is there a showing of the particular variables being controlled and how they are controlled in order to achieve such a reduction. Though one of ordinary skill could recognize many different ways in which optimization may be performed, the ability of one skilled in the art to make and use the claimed invention does not satisfy the written description requirement if details of how the inventor performs the function are not disclosed. The inventor has not shown possession of the claimed invention at the time the application was filed.
Claims 2-8 are rejected at least for failing to resolve the deficiencies of their rejected base claim.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “an observation error of the second landmark in at least one of the position and the pose specified by the third position information” in the last stanza. However, the claim defines the third position information as “indicating at least one of a position of and a pose of the moving object in the map” in the penultimate stanza. The reader is left in question as to whether the third position information includes the claimed observation error. The scope of the claim cannot be ascertained.	Moreover, the last stanza recites “an observation error”, “a matching error”, and “an error in the correspondence” are reduced. A specific distinction between each of these errors cannot be determined. Can one of the errors be reduced without the other errors being reduced? It appears the errors each have a similar basis and are thus so interrelated that the reader is left in question as to the scope of protection being sought.
Claims 2-8 are rejected at least for failing to resolve the deficiencies of their rejected base claim.
Claim 9 recites “an observation error of the second landmark in at least one of the position and the pose specified by the third position information” in the last stanza. However, the claim defines the third position information as “indicating at least one of a position of and a pose of the moving object in the map” in the penultimate stanza. The reader is left in question as to whether the third position information includes the claimed observation error. The scope of the claim cannot be ascertained.
Claim 10 recites “an observation error of the second landmark in at least one of the position and the pose specified by the third position information” in the last stanza. However, the claim defines the third position information as “indicating at least one of a position of and a pose of the moving object in the map” in the penultimate stanza. The reader is left in question as to what an observation error 
Claim 5 recites the limitation "the relative position and the pose of the moving object specified by the third position information".  There is insufficient antecedent basis for this limitation in the claim.
Claim limitation “2” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 2 recites “a limitation unit configured to limit the first landmark”, however, the specification does not make clear how the first landmark must be limited. Rather the specification defines the limitation unit and its behavior by way of open-ended example (e.g. spec at bottom of page17, The limitation unit 23 limits the first landmark 101 to be matched, for example, based on at least one of the position, pose, shape, type, and state of the second landmark 102.).
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to “A computer program product having a computer readable medium” that is implemented on transitory carrier waves. The examiner recommends, by way of example only, “A computer program product having a non-transitory computer readable medium”. However, it is noted that even if the claim were amended as suggested, the claim would still be subject to a rejection under 35 U.S.C. 101 for reasons similar to that of claims 1 and 9 below. 

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim(s) recite(s) an abstract idea of “store … information”, “acquire … information”, and “estimate… information”. 	The recited limitations above are an abstract idea that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting: “one or more hardware processors” in claim 1, and “a computer” in claim 9, nothing in the claim element precludes the steps from practically being performed in the mind and by an operator using generic computer components. For instance, a person can mentally align two images to perform estimation such that an error in correspondence is reduced.	This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements “one or more hardware processors”/”a computer” to perform the above recited abstract idea. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “one or more hardware processors”/”a computer” to perform the abstract idea of claims 1 and 9, amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept.
Claims 2-8 does not add any additional elements or impose any meaningful limitations on practicing the abstract idea.

	Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwant et al. (US 2018/0165831 A1).
As to claims 1, 9-10, as best can be understood, Kwant teaches an estimation device comprising:	 a storage unit configured to store therein first position information, the first position information indicating at least one of a position of and a pose of a first landmark in a map (a plurality of reference static features stored in association with a digital database, library, and/or map tile of a digital map based on the observed position, observed pose, or both. [6]); and	 one or more hardware processors (at least see an apparatus is provided that comprises at least one processor – [8]) configured to function as:	 an acquisition unit configured to acquire second position information, the second position information indicating at least one of a position of and a pose of a second landmark around a moving object (w.r.t 206, F.6; At block 206, a first image is captured. For example,  – [56]); and	 an estimation unit configured to estimate third position information and correspondence between the first landmark and the second landmark, based on the first position information and the second position information, the third position information indicating at least one of a position of and a pose of the moving object in the map, wherein the estimation unit estimates the third position information and the correspondence such that an observation error of the second landmark in at least one of the position and the pose specified by the third position information and a matching error indicating an error in the correspondence are reduced (see At block 216, the generated three dimensional image may be compared to the reference image. For example, the vehicle apparatus 20 may compare the location and/or orientation of the static features in the generated three dimensional image to the location and/or orientation of the reference static features in the reference image. For example, the vehicle apparatus 20 may comprise means, such as the processor 22, pose error network 34, and/or the like, for comparing the location and/or orientation of the static features in the generated three dimensional image to the location and/or orientation of the reference static features in the reference image. In example embodiments, the error pose network 34 may [61]; At block 218, a correction to the observed position and/or pose of the vehicle 5 and/or the vehicle apparatus 20 may be determined. For example, the vehicle apparatus 20 may determine a correction to the observed position and/or pose. For example, the vehicle apparatus 20 may comprise means, such as the processor 22, pose error network 34, and/or the like, for determining a correction to the observed position and/or pose of the vehicle 5 and/or vehicle apparatus 20. In an example embodiment, the correction is determined based on the result of the comparison of the three dimensional image and the reference image. For example, the correction may be determined based on the comparison of the location and/or orientation of the static features identified in the generated three dimensional image to the reference static features in the reference image. For example, the correction may be determined based on the average translation and/or rotation that must be performed to align each of the reference static features in the reference image with the corresponding static features in the generated three dimensional image.
As to claim 2, as best can be understood, Kwant teaches the estimation device according to claim 1, wherein the hardware processors are configured to further function as a limitation unit configured to limit the first landmark to be matched, for each second landmark, wherein the estimation unit estimates correspondence between the first landmark limited by the limitation unit and the second landmark (w.r.t 204 - F.6, landmarks are limited according their pose and location relative to the determined position and pose at step 202; e.g. For example, the reference image may be an expected view of one or more static features at the observed position and/or pose. – [55]).
As to claim 3, as best can be understood, Kwant teaches the estimation device according to claim 2, wherein the limitation unit limits the first landmark to be matched, based on at least one of position, pose, shape, type, and state of the second landmark (w.r.t 204 - F.6, landmarks are limited according their pose and location relative to the determined position and pose at step 202; e.g. For example, the reference image may be an expected view of one or more static features at the observed position and/or pose. – [55]).
As to claim 4, as best can be understood, Kwant teaches the estimation device according to claim 2, wherein the storage unit stores therein a plurality of pieces of map data (one or more static features at the observed position and/or pose – [55]) including the first position information, the limitation unit limits the first landmark to be matched, for each map data, and the estimation unit estimates the third position information and correspondence between the first landmark limited by the limitation unit and the second landmark, for each map data (the one or more static features in the map are matched to static features that were captured at step 206, 208 – F.6).
As to claim 5, as best can be understood, Kwant teaches the estimation device according to claim 1, wherein the acquisition unit further acquires relative motion information indicating at least one of a sequential relative position and a pose of the moving object (a second image is captured in 
As to claim 8, as best can be understood, Kwant teaches the estimation device according to claim 1, wherein the estimation unit estimates the correspondence by setting a one-to-one correspondence between the second landmark and the first landmark (Kwant: In an example embodiment, the reference image and the static features therein may be used to guide the identification of the static features in the captured image. – [57]; In an example embodiment, at least one static feature is identified in the second image that corresponds to a static feature identified in the first image. – [59).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwant as applied to claim 5 above, and further in view of Babu et al. (US 2021/0080259 A1).
As to claim 6, as best can be understood, Kwant teaches the estimation device according to claim 5.	However, “wherein a scale of the relative motion information differs from a scale of the map including the first position information, and the estimation unit changes the scale of the relative motion information to the scale of the map and calculates the relative motion error” may not be explicitly disclosed.	In a related invention, Babu teaches wherein a scale of the relative motion information differs from a scale of the map including the first position information, and the estimation unit changes the scale of the relative motion information to the scale of the map and calculates the relative motion error (various measurement sensors a common time scale, Babu: 1010, 1012, 1014, 1016, F.10; The exteroceptive sensor may be a camera. The tracking state may include one or more of a position of the device, a velocity of the device, and an orientation of the device. The controller may be further programmed to update the time offset with an amount of time that minimizes a distance between motion states estimated by a model predicting device motion based on the second set of measurement data and a model predicting device motion based on the first set of measurement data that is shifted by the time offset and the amount of time. The controller may be further programmed to receive an activity type that is based on IMU data, and transfer the activity type to the exteroceptive sensor core. The controller may be programmed to receive an activity type that is based on IMU data, and change a model for estimating the tracking state based on the activity type. The  – [7]). 	It would have been obvious to incorporate the teachings of Babu into the system of Kwant as described. The motivation being to better minimize error.
As to claim 7, as best can be understood, the combination teaches the estimation device according to claim 6, wherein the final estimation unit calculates a scale in calculating the relative motion error, for at least one of a position and a pose of the moving object at each time (Babu: 1010, 1012, 1014, 1016, F.10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        


/ADAM D TISSOT/Primary Examiner, Art Unit 3663